                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PEDRO CARTAGENA,                          :   CIVIL ACTION NO. 1:17-CV-742
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
SERVICE SOURCE, INC.,                     :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 11th day of February, 2019, upon consideration of plaintiff’s

motion (Doc. 87) for sanctions, and the court noting that the parties reached a

settlement agreement in the above-captioned action during trial on February 6,

2019, it is hereby ORDERED that the motion (Doc. 87) for sanctions is DISMISSED

as moot.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
